                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   THOMAS JAMES CLAUSO,               Civ. No. 18-12217 (NLH) (LHG)

                   Plaintiff,         MEMORANDUM OPINION & ORDER

        v.

   WARDEN WILLIE BONDS, et al.,

                   Defendants.


APPEARANCES:

Thomas James Clauso
59252
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
     Plaintiff Pro Se

Gurbir S. Grewal, New Jersey Attorney General
Niccole L. Sandora, Deputy Attorney General
Office of the Attorney General
Division of Law
25 Market Street
PO Box 112
Trenton, NJ 08625
     Counsel for Defendants


HILLMAN, District Judge

     WHEREAS, Plaintiff Thomas James Clauso submitted a letter

to the Court dated January 15, 2020; and

     WHEREAS, the letter seeks no particular relief from the

Court nor is it related to any pending motion or other

application; and
     WHEREAS, the letter contains language that is not

appropriate for filing on the public docket including racial

slurs; and

     WHEREAS, Rule 12 of the Federal Rules of Civil Procedure

permits a Court “to strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous

matter.”   Fed. R. Civ. P. 12(f);

     THEREFORE, IT IS on this   27th      day of January, 2020

     ORDERED that the Clerk shall file Petitioner’s January 15,

2020 letter on the docket and restrict access to the parties;

and it is further

     ORDERED that Plaintiff shall show cause within 30 days why

the Court should not strike the letter under Rule 12(f); and it

is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail.


                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
